292 So. 2d 418 (1974)
David ARONOFF et al., Appellants,
v.
Alan J. SNIDER et al., Appellees.
No. 73-682.
District Court of Appeal of Florida, Second District.
March 29, 1974.
*419 John A. Lloyd, Jr., St. Petersburg, for appellants.
Benjamin H. Hill, III, and William A. Gillen, Jr., Shackleford, Farrior, Stallings & Evans, Tampa, for appellee Alan J. Snider.
William Duane Wood, III, Ramseur, Bradham, Lyle, Skipper & Cramer, St. Petersburg, for appellees Suncoast Osteopathic Hospital, Inc., and Morris Osattin.
BOARDMAN, Judge.
Appellants, minor children of Edward Aronoff, joined their parents in a "wrongful birth"[1] action. The complaint alleged, inter alia, that despite a vasectomy a fourth child was born to the family. The appellants allege in their brief that they have been damaged by this birth in that their share of love and affection, as well as more worldly interests, will be reduced from one-third to one-fourth.
We have carefully examined the record and reviewed the emerging law in this area. We conclude that the trial judge was eminently correct in entering a final judgment in accordance with appellees' motion to dismiss the complaint as to the minor children. The concept of a cause of action in children for a "wrongful birth" is without foundation in law or logic.
Affirmed.
McNULTY, Acting C.J., and GRIMES, J., concur.
NOTES
[1]  See Troppi v. Scarf, 31 Mich. App. 240, 187 N.W.2d 511 (1971).